Citation Nr: 0431070	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  04-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military service from November 
1948 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in North Little Rock, Arkansas.  That rating action 
denied the veteran's claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

A review of the veteran's claim folder indicates that the 
veteran has requested that he be allowed to provide testimony 
before a Veterans Law Judge concerning his appeal.  In a 
letter, dated September 23, 2004, he has specifically 
requested a hearing before a Veterans Law Judge at the North 
Little Rock RO.  A review of the claims folder indicates that 
such a hearing has not occurred and that the veteran has not 
withdrawn his request for said hearing before the Board.  
Because the veteran has not yet had the opportunity to 
present said testimony in accordance with 38 C.F.R. § 20.700 
(2004), the claim is remanded to the RO for this purpose.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a hearing at the 
North Little Rock RO before a Veteran Law 
Judge in accordance with the veteran's 
request.  All correspondences pertaining 
to this matter should be associated with 
the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




